Mb. Chief Justice Del Tobo
delivered the opinion of the Court.
This is a certiorari proceeding instituted by Rosa Ramona Reyes to review the action of the District Court of Humacao in passing1 upon her application for leave to sue in forma pauperis.
The petitioner filed said application together with her proposed complaint and two affidavits, and the court, on the 27th of last May, entered the following order:
“Leave is granted to the plaintiff in the present ease to sue in forma pauperis upon the condition that the service of summons and of the judgment that may be rendered, if favorable to her, shall be made by the 'marshal of this court on payment of the proper fees, not including mileage.”
On the 23rd of the following June, the petitioner filed in this Court a petition for certiorari. The writ was issued and returned on the 26th of the same month, and a hearing was held on the 6th of the instant July.
The law1 in force in Puerto Rico governing suits in forma pauperis is Act No. 17 of 1915. By its section 7 it provides:
“ . . . and the said judge may, if he deems the complaint sufficient in law, permit the filing of said complaint and thereafter the plaintiff shall he entitled to all of the services of all court officers, and the benefits of all writs and processes, the same as if all fees ■were paid. ...”
Under such clear provisions, no limitations can be imposed. It is obvious that the judge acted without authority in imposing them in the present case, and his order must be set aside in so far as it restricts the right granted